Citation Nr: 1021474	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service-connected hepatitis C.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected chronic sinusitis.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected allergic rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims 
file.

The issue of entitlement to a rating in excess of 10 percent 
for service-connected allergic rhinitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence of record reflects fails to reveal 
that the Veteran has experienced three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

2.  Throughout the pendency of this appeal, the Veteran's 
service-connected hepatitis C has been manifested by symptoms 
of fatigue, malaise, abdominal tenderness, and anorexia, 
without hepatomegaly, substantial weight loss, or 
incapacitating episodes of at least four weeks, but less than 
six weeks, during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 
7312, 7354 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for chronic sinusitis have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements regarding the 
Veteran's hepatitis C and chronic sinusitis increased rating 
claims were partially fulfilled in a September 2005 letter, 
which informed the Veteran that he must show that his 
service-connected disabilities had worsened in order to 
receive an increased disability rating.  Thereafter, a June 
2009 letter explained the relevant criteria for increased 
disability ratings per Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 2008), and the Veteran's claims were 
subsequently readjudicated as reflected by supplemental 
statements of the case dated in July 2009 and February 2010.  
Additionally, at his VA examinations the Veteran discussed 
his sinusitis and hepatitis C symptomatology.  Likewise, the 
Veteran has been represented by a Service Organization 
throughout the claims process.  Under these circumstances, it 
is apparent that a reasonable person, such as the Veteran, 
would know what was necessary to substantiate his claims.  
Accordingly, any notice errors in this case are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's VA and private treatment records have been 
obtained, and the Veteran was provided with appropriate VA  
examinations during the pendency of the instant claims.  
Additionally, the Veteran and his spouse testified at a 
hearing before the undersigned Acting Veterans Law Judge.  
Furthermore, the Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required. 

Increased Rating Claims

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hepatitis C

The Veteran is service-connected for hepatitis C, evaluated 
at 40 percent disabling. Diagnostic Codes 7354 for hepatitis 
C allows for a 40 percent rating when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

Note (2) to 38 C.F.R § 4.14 states that for purposes of 
evaluating conditions under diagnostic code 7354, an 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  Furthermore, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  See 38 C.F.R. § 4.112.

The Veteran underwent an examination for VA purposes in 
October 2005, during which the Veteran reported that his 
hepatitis results in his inability to maintain his body 
weight, dark and discolored urine, frequent abdominal pain 
(described as nausea), and constant fatigability, arthralgia, 
gastrointestinal disturbances, nausea, vomiting, loss of 
appetite, and jaundice.  The Veteran also reported two-day 
incapacitating episodes as often as four times per month 
(resulting in lost work four times per month), as well as 
daily "incidents of incapacitation."  The Veteran also 
reported that bed rest had been recommended several times in 
the past, namely in March and July 2005, and that he had most 
recently vomited blood in September 2003 and most recently 
passed black tarry stools in September 2005.  The Veteran 
further reported that his hepatitis has resulted in 
dizziness, disorientation, heartburn, and diarrhea.  The 
examiner described the Veteran as well-developed, well 
nourished, and in no acute distress, noting his weight to be 
150 pounds.  Additionally, on physical examination the 
Veteran's liver was not palpable or tender.

In a statement dated in February 2006, the Veteran again 
reported his hepatitis symptoms, including diarrhea, 
abdominal cramping, flu-like symptoms, painful urination, 
incontinence, painful bowel movements, occasional bleeding, 
and jaundice.  

The Veteran was afforded another VA examination to address 
his hepatitis C symptomatology in September 2006, during 
which the Veteran reported his current hepatitis C symptoms 
as mild fatigue and malaise.  The Veteran's weight was 
recorded as 140 pounds, which the examiner noted was less 
than a 10 percent weight loss when compared to the Veteran's 
baseline weight.  The examiner further noted that the 
Veteran's abdominal examination was normal and that there was 
no evidence of malnutrition.  The examiner diagnosed the 
Veteran with stable grade 2, stage 2 hepatitis C with no 
evidence of cirrhosis, noting that the Veteran's hepatitis C 
caused weakness and fatigue but that it caused no significant 
effects on the Veteran's profession as a machinist.  

During a June 2008 examination for VA purposes, the Veteran 
reported his hepatitis symptoms to include a twenty-pound 
weight loss in the prior two months, jaundice, fatigability, 
right upper quadrant abdominal pain, arthralgia, 
gastrointestinal disturbances, nausea, vomiting, and loss of 
appetite.  The examiner recorded the Veteran's weight as 146 
pounds, noting that the Veteran appeared well developed, well 
nourished, and in no acute distress.  On physical 
examination, the Veteran's abdomen was tender to palpation, 
but no findings of liver enlargement, distension of 
superficial veins, striae on the abdominal wall, an ostomy, 
ascites, splenomegaly, or aortic aneurysm were noted.  After 
reviewing the results of diagnostic laboratory testing, 
including liver function tests, the examiner continued the 
Veteran's diagnosis of hepatitis C.  

A February 2008 VA treatment record characterizes the 
Veteran's hepatitis C as asymptomatic with elevated liver 
function tests.  A January 2009 VA liver biopsy was 
interpreted to reveal chronic hepatitis with focal fibrosis, 
grade 2, stage 2.

The Veteran was again examined for VA purposes in September 
2009.  The examination report includes a history of the 
Veteran's hepatitis and notes that both a 2002 and 2009 liver 
biopsy characterized the Veteran's hepatitis as grade 2, 
stage 2.  The examiner also noted the Veteran's hepatologist 
feels that given the small amount of fibrosis progression in 
the past seven years, observation is the only recommended 
course of treatment.  The Veteran reported his hepatitis 
symptoms as fatigue, nausea, vomiting, and a 25-pound weight 
loss in the prior 12 months; however, the examiner noted that 
the Veteran's weight at the time of the examination, 141 
pounds, was nearly identical to his weight recorded in 
November 2008, further noting that the Veteran's VA treatment 
records record the Veteran's lowest weight as 138 pounds and 
his highest weight as 154 pounds.  The Veteran also reported 
experiencing no incapacitating episodes during the 12 months 
prior to the time of the examination and reported missing 
only one week of work in the prior year due to his hepatitis-
related medical appointments.  On physical examination, the 
examiner noted a normal abdominal examination and that the 
Veteran had no evidence of malnutrition.  

The Veteran testified at a Board hearing in May 2010, during 
which the Veteran reported various hepatitis symptoms 
including fatigue, jaundice, dark urine, nausea, vomiting, 
abdominal distention, and weight loss.  The Veteran's spouse 
also testified regarding her observation of the Veteran's 
fatigue, weight loss, jaundice and dark urine.  The Veteran 
further testified that due to the nature of his employment 
(as a power saw operator), he often feels that he is unable 
to take off from work when he is feeling ill.

After reviewing all of the evidence of record, the Board does 
not find that the evidence of record supports a disability 
evaluation of 60 percent.  Specifically, while the Veteran 
reports daily fatigue, malaise, and anorexia, there is no 
evidence of record reflecting a substantial weight loss or 
malnutrition.  The Veteran's VA treatment records and 
examination reports reflect that the Veteran's weight has 
remained relatively stable, with a body weight range during 
the instant rating period of 133 pounds to 150 pounds, there 
is no evidence of record reflecting a "substantial weight 
loss" (a 20 percent body weight loss for a sustained three 
month period).  Moreover, the Veteran's VA examinations have 
consistently noted that the Veteran's liver has not been 
palpable and that the Veteran's abdominal examinations have 
consistently been noted to be normal; thus there is no 
evidence of hepatomegaly of record.  Finally, the Board finds 
that the evidence as a whole does not support a finding that 
the Veteran experiences incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period.  While the Veteran has reported these symptoms during 
his VA examinations, the Veteran's most recent VA examination 
reflects his reports of experiencing no incapacitating 
episodes during the year prior to that examination, and the 
Veteran's corresponding treatment records fail to reflect 
that the Veteran has ever been prescribed bed rest to treat 
his hepatitis.  Moreover, the Veteran's VA treatment records 
also reflect that his hepatitis has been assessed as 
asymptomatic, and as noted by the Veteran's 2009 VA examiner, 
a comparison of the Veteran's 2002 and 2009 liver biopsies 
reveals no significant change, such that the Veteran's 
treating hematologist found that the Veteran's hepatitis 
should be treated by observation only.  Thus, the Board finds 
that the Veteran's current hepatitis symptomatology is 
accurately reflected by his current 40 percent disability 
rating.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating this claim, 
including the Veteran's submitted statements and statements 
made during the course of VA treatment an examinations, as 
well we the Veteran and his spouse's hearing testimony.  The 
Board acknowledges that the Veteran and his spouse are 
competent to report much of the Veteran's hepatitis 
symptomatology, including the Veteran's perceived weight 
loss, fatigue, and jaundice.   See Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (a lay person is competent to report 
symptoms based on personal observation when no special 
knowledge or training is required).  However, the evidence of 
record fails to reflect that any weight loss that the Veteran 
has experienced can be characterized as a substantial weight 
loss for VA purposes, nor does the evidence of record reflect 
an objective basis for concluding that the Veteran has 
experienced incapacitating episodes as defined for VA 
purposes, namely a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  

Accordingly, the criteria for a schedular rating in excess of 
40 percent for service-connected hepatitis C have not been 
met, and the Veteran's appeal of this issue is therefore 
denied.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
hepatitis C reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of a higher rating on an extraschedular basis.  While the 
Veteran has reported missing some work due to his hepatitis 
C, he recently reported that the only missed work he 
experienced was due to attending his related medical 
appointments.  Moreover, the Veteran has not reported, nor 
does the record reflect, that he has had any hospitalizations 
during the instant rating period related to his hepatitis C.  
Accordingly, the Board concludes that the Veteran's hepatitis 
C has not required frequent periods of hospitalization, 
caused marked interference with employment, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



Chronic Sinusitis

The Veteran is service-connected for chronic sinusitis, which 
is currently evaluated as 10 percent disabling.  Under the 
provisions of Diagnostic Code 6513, which outlines the rating 
criteria for chronic maxillary sinusitis, a noncompensable 
evaluation is warranted where sinusitis is detected by x-ray 
only.  38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  A 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.  An incapacitating episode of 
sinusitis means one that requires bed-rest and treatment by a 
physician.  Id.

The Veteran underwent an October 2005 examination for VA 
purposes, during which he reported constant sinusitis, 
purulent discharge, headaches with his sinus attacks, and 
episodes of related incapacitation occurring  as often as 
seven times per week, resulting in 4 episodes of lost work 
per month.  However, on physical examination, no sinusitis 
was detected, and the results of a sinus x-ray were deemed 
within normal limits.  

A February 2006 statement submitted by the Veteran reflects 
his report of experiencing flu-like symptoms, headaches, 
congestion, and sinus pain.  A September 2006 VA examination 
report reflects the Veteran's report of experiencing facial 
pain, itchiness in his throat, thick green nasal drainage, 
sneezing, nasal congestion, and post-nasal drip.  However, 
the Veteran reported that he was not receiving any treatment 
for his condition.  On physical examination, the examiner 
noted the presence of hypertrophied turbinates bilaterally 
and clear nasal mucus, and the examiner diagnosed the Veteran 
with sinusitis.  A February 2007 private treatment record 
reflects that the Veteran was prescribed Singulair, Zyrtec, 
and Flonase, but notes no antibiotic prescription.

The Veteran's June 2008 examination for VA purposes also 
included an assessment of the Veteran's sinusitis, during 
which the Veteran reported that his sinus problems are 
constant, with incapacitating episodes occurring as often as 
seven times per week with each episode lasting seven days.  
The Veteran further reported that his sinusitis causes 
interference with nose breathing, purulent nasal discharge, 
hoarseness, pain, and crusting, and that antibiotic courses 
lasting four to six weeks are needed to treat his sinusitis.  
On physical examination, the examiner noted the presence of 
sinusitis and nasal purulent discharge, and the examiner 
noted a diagnosis of chronic maxillary sinusitis.

During the Veteran's September 2009 VA examination, the 
Veteran reported chronic blockage of his nasal passages, 
bleeding from his right nares, and chronic daily headaches.  
The Veteran reported experiencing no incapacitating episodes 
of sinusitis but experiencing four episodes of non-
incapacitating episodes of sinusitis characterized by sinus 
pain.  The Veteran also reported that he had missed one week 
of work due to sinusitis-related medical appointments.  Sinus 
x-rays taken in conjunction with the VA examination revealed 
no radiographic evidence of sinusitis.

After reviewing the evidence of record, the Board concludes 
that the Veteran's sinusitis symptomatology does not reflect 
a basis for awarding a 30 percent disability evaluation.  The 
evidence of record fails to reflect that the Veteran has ever 
been prescribed antibiotics to treat his sinusitis, much less 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment.  Furthermore, while the Veteran reports 
sinusitis symptomatology of  headaches, pain, and purulent 
discharge or crusting, at his recent VA examination the 
Veteran reported that these non-incapacitating episodes only 
occur approximately four times per year, not the six times 
per year required for assigning a 30 percent disability 
evaluation.  Moreover, the Veteran's treatment records fail 
to document that the Veteran reported or sought treatment for 
any non-incapacitating episodes of sinusitis, although they 
reflect his treatment for numerous other ailments.  Thus, the 
Board concludes that the objective medical evidence of record 
fails to support a basis for awarding a 30 percent disability 
evaluation.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when adjudicating this claim, 
including the Veteran's submitted statements and statements 
made during the course of his VA treatment an examinations, 
as well as his hearing testimony.  However, the Veteran's 
reports of frequent incapacitating episodes of sinusitis 
required prolonged antibiotic treatment courses are not 
corroborated by his VA treatment records (his reported only 
source of sinusitis treatment), thereby casting doubt on both 
this assertion as well his reports of the frequency of his 
non-incapacitating episodes of sinusitis, as his VA treatment 
records are virtually devoid of reference to treatment for a 
sinus condition.  

Accordingly, the criteria for a schedular rating in excess of 
10 percent for service-connected sinusitis have not been met, 
and the Veteran's appeal of this issue is therefore denied.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
sinusitis reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of a higher 
rating on an extraschedular basis.  While the Veteran has 
reported missing some work due to his sinusitis, he recently 
reported that the only missed work he experienced was due to 
attending his related medical appointments.  Moreover, the 
Veteran has not reported, nor does the record reflect, that 
he has had any hospitalizations related to his sinusitis.  
Accordingly, the Board concludes that the Veteran's hepatitis 
C has not required frequent periods of hospitalization, 
caused marked interference with employment, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A disability rating in excess of 40 percent for service-
connected hepatitis C is denied.

A disability rating in excess of 10 percent for service-
connected sinusitis is denied.


REMAND

The symptomatology relevant to the determination of whether 
the Veteran is entitled to an increased rating for his 
service-connected allergic rhinitis was addressed in his 
September 2009 VA examination.  However, the Veteran's 
allergic rhinitis claim was not subsequently readjudicated 
after this relevant evidence was added to the record.   

The Board notes that 38 C.F.R. § 19.31 holds, in pertinent 
part, that the agency of original jurisdiction will furnish 
the appellant and his or her representative, if any, a 
Supplemental Statement of the Case if the agency of original 
jurisdiction receives additional pertinent evidence after a 
Statement of the Case or the most recent Supplemental 
Statement of the Case has been issued and before the appeal 
is certified to the Board of Veterans Appeals and the 
appellate record is transferred to the Board.

As the additionally received evidence is relevant to the 
instant claim and was received prior to certification and 
transfer of the appeal to the Board, a remand is required to 
comply with 38 C.F.R. § 19.31(b).

Accordingly, the case is REMANDED for the following action:

The Veteran's claim of entitlement to a 
disability rating  in excess of 10 percent 
for allergic rhinitis should be 
readjudicated based on the entirety of the 
evidence, to specifically include all 
evidence received since the issuance of 
the August 2009 Statement of the Case.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
Supplemental Statement of the Case. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


